      Case
        Case
           2:16-cv-08684-SVW-AFM
              2:16-cv-08684-SVW-AFMDocument
                                     Document
                                            252278-2
                                                 FiledFiled
                                                       06/27/19
                                                            08/19/19
                                                                 PagePage
                                                                      1 of 11 ofPage
                                                                                 1 Page
                                                                                     ID #:6082
                                                                                          ID
                                            #:9605




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA                                JS-6
 Luis Lorenzo Vargas,                                      CASE NUMBER

                                                                     2:16-cv-08684-SVW-AFM
                                            PLAINTIFF(S)
                              v.
 City of Los Angeles et al,
                                                                     JUDGMENT ON THE VERDICT
                                                                         FOR DEFENDANT(S)
                                          DEFENDANT(S).



        This action having been tried before the Court sitting with a jury, the Honorable STEPHEN V. WILSON   ,
District Judge, presiding; the issues having been duly tried and the jury having duly rendered its verdict.

         IT IS ORDERED AND ADJUDGED that the plaintiff(s):
Luis Lorenzo Vargas




take nothing; that the action be dismissed on the merits; and that the defendant(s):
Monica Quijano

Scott Smith



recover of the plaintiff(s) its costs of action, taxed in the sum of To be determined.

                                                      Clerk, U. S. District Court



Dated: 6/27/19                                                By
                                                                   Deputy Clerk

At: Los Angeles, CA




cc:      Counsel of record
CV-44 (11/96)                       JUDGMENT ON THE VERDICT FOR DEFENDANT(S)
